Case 1:19-cv-00340-JJM-PAS Document1 Filed 06/20/19 Page 1 of 6 PagelD #: 1

IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE
ISLAND
Steven Palange

Plaintiff

 

Vs. ™ A 1 9 “ 54 0
Michael B. Forte
Defendant

ERIFIED COMPLAINT SEEKING DECLARATORY RELIEF

INTRODUCTION
This is a Federal Civil Right Complaint brought pursuant to 42 U.S.C. sec. 1983 and the Uniform
Declaratory Judgement Act. It seeks an Order declaring that the policies and practices of the
Rhode Island Supreme Court and the Rhode Island Family Court deprive Steven Palange of his
United States and State of Rhode Island Constitutional Rights. His is denied of his rights to be
free from deprivations of his property, liberty and life without due process of law, his rights to
family integrity and familial relationships and his rights to equal protections under state and

federal laws.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over this lawsuit under 28 U.S.C. sec. 1331 because
this case involves federal questions pertaining to the United States Constitution. The Court also

has proper pendent jurisdiction arising under state laws. Venue is proper in this Court because

 
Case 1:19-cv-00340-JJM-PAS Document1 Filed 06/20/19 Page 2 of 6 PagelD #: 2

the defendants reside in this judicial district and this is the judicial district where the causes of

actions have arisen.

PARTIES

Plaintiff Steven Palange is a natural born citizen of the United States and the State of Rhode

Island. He resides at 10 Grandeville Court, Apartment 934, Wakefield, Rhode Island, 02879

Defendant Michael B. Forte is the chief administrative officer of the day to day operations of the
Rhode Island Family Court. He is responsible for designing, formulating, implementing, causing
and enforcing the policies and practices engaged in by persons working on his behalf within the
day to day operations of the Rhode Island Family Court. Through agents, officers and
employees working on his behalf Michael Forte has caused and enforces and continues to cause
and enforce the challenged laws, customs and practices applied against Steven Palange and other

persons similarly situated

He is further responsible for directing and coordinating the operations of the varios divisions of
the Rhode Island Family Court. He is sued in his official capacity for declaratory relief. At all
relevant times Michael Forte is acting under color of Rhode Island laws, customs, policies and

practices.

 
Case 1:19-cv-00340-JJM-PAS Document1 Filed 06/20/19 Page 3 of 6 PagelD #: 3

FACTS

 

1. On or about May 09, 2018, acting pursuant to and protected by the policies and practices
caused by Michael Forte, Attorney Richard Updegrove, Judge Sandra Lanni and
Margarita Palange conspired to deprive Steven Palange of his familial and custodial
rights to his minor daughter K without due process of law, his rights to equal
protection under the laws and of his rights to honest court and legal services.

2. On May 09, 2018 acting as benefactors and participants of Michael Forte’s policies,
Attorney Updegrove and Margarita Palange knowingly and willfully filed a frivolous
pleading against Steven Palange in the Rhode Island Family Court and sought without
just cause an EMERGENCY EX-PARTE MOTION to effectively terminate the custodial
rights and relationship between Mr. Palange and his daughter.

3. Neither Attorney Updegrove nor Margarita Palange presented any allegation or evidence
on the record that would warrant the granting of An Emergency Ex-parte Order.

4. Allegedly an Ex-parte hearing occurred between Judge Sandra Lanni and Attorney
Updegrove on May 09, 2018 in Judge Lanni’s Chambers. There was no stenographic
Order or any other type of record created at this hearing

5. On May 09, 2018 Judge Lanni issued an Order against Steven Palange which de-factually
has terminated a prior divorce settlement agreement between Margarita Palange and
Steven Palange and his de-factually terminated the parental, custodial and relationship

rights of Mr. Palange and his minor daughter Ki lL.

 
Case 1:19-cv-00340-JJM-PAS Document 1 Filed 06/20/19 Page 4 of 6 PagelD #: 4

6. The May 09, 2018 Order was sought and granted by Attorney Updegrove, Margarita
Palange and Judge Lanni to silence the speech of Steven palange and punish, prohibit,
threaten and intimidate Mr. Palange from disseminating to the public and media
information that he shares with the public.

7. The May 09, Order was granted without due process of law and without a record to
conceal the illegality of that Order and the actions of the individuals responsible for
obtaining that Order.

8. The illegal Order was caused by Michael Forte and his policies of allowing perons that
work on his behalf in the Rhode Island Family Court and other individuals that work
within the Rhode Island Family Court or are benefactors of his unlawful policies to
engage in routine practices of dishonest court and legal services. He further allows,
condones, authorizes, impliedly authorizes, attorney malpractice designed to misrepresent
customers of the courts, the tampering of stenographic transcripts to conceal or distort
what truly happened at hearings concerning Mr. Palange, the delaying of docketing Mr.
Palange’s appeals, causing consent agreements that Mr. Palange did not consent to and
otherwise deprive Mr. Palange of property, family and life without due process of law, to
deny him access to honest court services and to deny him equal protection under the laws.

9. Michael Forte causes and enforces a policy of adjudicating family cases that are primarily
heard and consent agreements made that are done off the record in private “in chambers”
to replace on the record and open proceedings.

10. Michael Forte influenced and or Ordered Judge Lanni to cause Guardian ad Litem for

K 1 to no longer investigate and testify about the best interest of K i,

 
Case 1:19-cv-00340-JJM-PAS Document1 Filed 06/20/19 Page 5 of 6 PagelD #: 5

11.

12.

13,

14.

15.

Since May 09, 2018 and continuing till present Michael Forte has caused Mr. Palange to
suffer deprivation of family integrity and the parenting and child relationship with his
daughter K

He suffers Orders, decisions and findings of facts that are obtained without record,
evidence, due process, articulations explaining the factual and legal basis for coming to
those adjudications and without judicial impartiality.

He is further denied the peace of knowing that his child's best interest will be heard and
considered in this case.

Michael Forte has caused the best interest of K to be concealed, not heard, not put
on the record and not applied to K

Mr. Palange is further chilled and silenced of his speech and his thoughts, knowledge and

concerns to the online community and media.

The facts outlined in Paragraphs | through 15 reveal that the policies and actions
implemented and caused by Michael Forte and acted upon by persons working on his
behalf cause Mr. Palange to suffer deprivations of his Ist, 4th, and 14th amendment rights
to the United States Constitution and deprivations of his State of Rhode Island

Constitutional Rights

 
Case 1:19-cv-00340-JJM-PAS Document1 Filed 06/20/19 Page 6 of 6 PagelD #: 6
PRAYER FOR DECLARATORY RELIEF

Steven Palange prays that the Court makes findings of facts that Michael Forte causes
persons working on his behalf to engage in practices and patterns that subject Mr.
Palange to deprivations of federal, constitutional and state protected rights.

And to issue a declaratory judgment declaring that Michael Forte causes and enforces a
policy of dishonest court and legal services and that policy causes Mr. Palange to
deprivation of his Constitutional Rights;

Declaring that Michael Forte causes and enforces a policy of tampering and altering the
transcripts of hearings concerning Mr. Palange;

Declaring that Michael Forte causes and enforces a policy of having off the record,
ex-parte, in chambers meetings to substitute and replace open and on the record hearings
concerning Mr. Palange;

Declaring that Michael Forte causes and enforces policies, practices and customs that
deprive Mr. Palange of his Constitutional rights to family integrity, property, due process
of law, equal protection under the laws and honest court services and access to the public
facilities of the courts.

LE

Steven J. Palange, Pro Se, Plaintiff
10 Grandeville Court, Apt. 934
Wakefield, RI 02879 USA

P: 401-225-6456 E: steven_palange@tlic.com

Date: 6-2 0 LF

 
